DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered. 

Claim Status
The amendment of 06/29/2022 has been entered. Claims 1-2 and 4-15 are pending in this US patent application. Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2020.
Claims 1-2 and 4-12 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 112(b) as being indefinite for recitation of the term of degree “dry” as set forth in the previous Office action is withdrawn in light of the amendment of 06/29/2022, which amended claim 1 to remove the term “dry”.
	The rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Choate and under 35 U.S.C. 103 as being unpatentable over Choate in view of Romero-Guiza as set forth in the previous Office action are withdrawn in light of the amendment of 06/29/2022, which amended the claims to bring the limitations of previous claim 3 into claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2008/0020456 filed by Choate et al., published 01/24/2008, in view of international patent application WO 2015/053617 filed by Oude Grotebevelsborg, published 04/16/2015 (cited on the IDS filed 10/20/2020).

Choate teaches the conversion of organic waste materials from a municipal waste stream, including municipal solid waste, to useful products (see entire document, including page 2, paragraph 0016; cf. claim 4). The system comprises a screening apparatus configured to screen the organic waste materials that have passed through a sorting facility into a fraction of the smaller and more desirable “unders” that pass through the mesh and a residual fraction of “overs” that do not pass through the screen mesh (Figure 1; page 3, paragraph 0024). The unders from the screening apparatus include the most organics-rich material, whereas the overs include more of the less desirable cellulosic material (page 3, paragraph 0025; cf. line 2 of claim 1 [“…separating waste into a wet fraction and rejects”] and lines 1-2 of claim 11 [“…separating coarse screen overs from the waste”]; the Examiner notes that the overs can be interpreted as “rejects” and “coarse screen overs”, which the claims do not require to be separate fractions in any way, and that any fraction containing the organic waste materials taught by Choate will include at least one molecule of water and can, thus, be interpreted as a “wet fraction”). 
The unders are directed to a grinder, and an exemplary grinder is a hammer mill (page 3, paragraph 0026). The overs from the screening process are directed to a biomixer (see, for example, Figures 1 and 4 and paragraph 0027). The biomixer also contains materials separated in the initial sorting facility 110 (Figure 1; cf. claims 11 and 12; the Examiner notes that the materials separated in the sorting facility can be interpreted as “coarse screen overs”). The biomass produced by the biomixer is directed to a second screening apparatus that separates the biomass into unders and overs, which contain more of the less desirable cellulosic materials and plastics (page 3, paragraph 0031; cf. line 3 of claim 1 [“…separating the rejects into cellulosic rejects and non-cellulosic rejects”], lines 2-3 of claim 11 [“…separating cellulosic materials from the separated coarse screen overs”], and lines 1-2 of claim 12 [“…mixing cellulosic rejects separated from coarse screen overs with cellulosic rejects separated from the rejects”]; the Examiner notes that, because the overs contain “more of the less desirable cellulosic materials”, i.e., not all of the cellulosic materials, some of the cellulosic materials are present in the unders, which thus qualify as “cellulosic rejects”; the Examiner further notes that the overs contain non-cellulosic materials, such as plastics, and thus qualify as “non-cellulosic rejects”; the Examiner further notes that the unders from the second screening process of Choate, which mixes together and screens fractions that correspond with the “coarse screen overs” and “dry fraction” of the instant claims, contain “cellulosic rejects separated from coarse screen overs” and “cellulosic rejects separated from the rejects” as recited in instant claim 12). 
The unders from the first and second screens are passed to a hydropulper, in which organic waste materials are mixed with water and agitated to create a slurry that is then passed through a screen (Figure 4; page 4, paragraphs 0032-0033; cf. claims 7-9 and 12; the Examiner notes that the slurry represents the mixing of the wet fraction and elements that can be interpreted as cellulosic rejects and coarse screen overs with cellulosic material prior to anaerobic digestion). The solids content of the organic waste material is reduced in the hydropulper (page 4, paragraph 0032). The screened slurry is then passed to a hydrocyclone, which removes grit, and the resulting cleaned slurry is directed to an anaerobic digester (page 4, paragraph 0034; cf. claims 2 and 10; reads on line 4 of claim 1 [“…treating the cellulosic rejects by anaerobic digestion”], line 3 of claim 11 [“…digesting the cellulosic material”], and line 3 of claim 12 [“…digesting the mixed slurry and wet fraction”]).

However, Choate does not teach that the screening process that results in a fraction sent directly to the hydropulper and a fraction that requires further processing in the biomixer and screening (i.e., a “wet fraction” and “rejects” as instantly recited; see Figure 1 of Choate) is performed using a press as recited in amended claim 3.

Oude Grotebevelsborg teaches a means of separating organic material from household refuse by the use of a press so that the organic material can be processed by digestion (see entire document, including page 2, lines 11-15; cf. claim 1). Because of the high pressure, the cell walls break and the organic material becomes more pasty and fluid. The material will be greatly reduced in size as it passes through the relatively small perforations, and the proportion of glass, sand, and plastics will decrease. As a result, it will be possible to digest the pressed-out material much more easily, completely, and rapidly. What remains in the pressing chamber after pressing is largely free of organic material and moisture, along with a greatly increased calorific value (page 10, lines 15-29; cf. claim 1; the Examiner notes that a “pasty and fluid” fraction and a fraction “largely free of…moisture” would constitute a “wet fraction” and “rejects”, respectively).

While Choate does not teach that the screening process that results in a fraction sent directly to the hydropulper and a fraction that requires further processing in the biomixer and screening in the process of digesting organic material from waste is performed using a pressing device, it would have been obvious to one of ordinary skill in the art to do so because Oude Grotebevelsborg teaches that using a press to separate organic material from waste for digestion results in the ability to digest the pressed-out material much more easily, completely, and rapidly. One of ordinary skill in the art would have a reasonable expectation that using the press of Oude Grotebevelsborg to separate the sorted waste of Choate into a fraction sent directly to the hydropulper and a fraction that is further processed through the biomixer and an additional screening step prior to digestion would successfully result in the improved digestion of the organic material.
Therefore, claims 1-2, 4, and 7-12 are rendered obvious by Choate in view of Oude Grotebevelsborg and is rejected under 35 U.S.C. 103.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2008/0020456 filed by Choate et al., published 01/24/2008, in view of international patent application WO 2015/053617 filed by Oude Grotebevelsborg, published 04/16/2015 (cited on the IDS filed 10/20/2020), and Romero-Güiza et al., Appl. Energy 135: 63-70 (2014).

As discussed above, claims 1-2, 4, and 7-12 are rendered obvious by Choate in view of Oude Grotebevelsborg. In addition, the step of forming a slurry in a hydropulper as taught by Choate and described above would constitute “mixing cellulosic rejects…with water and macerating the cellulosic rejects” as recited in instant claim 6. However, Choate does not teach using an optical sorter to separate the waste as recited in instant claims 5-6.

Romero-Güiza teaches that optical sorters can be used to separate waste streams into biodegradable and non-biodegradable materials (see entire document, including page 65, right column, paragraph 2; cf. instant claims 5-6). 

While Choate and Oude Grotebevelsborg do not teach using an optical sorter in any of the sorting steps in the method of sorting, processing, and anaerobically digesting municipal solid waste rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Romero-Güiza teaches that optical sorters can be used to separate biodegradable and non-biodegradable materials in waste streams that are then processed and anaerobically digested. One of ordinary skill in the art would have a reasonable expectation that using the optical sorter of Romero-Güiza in place of either of the size sorting steps in the method of Choate and Oude Grotebevelsborg would successfully result in the separation of biodegradable materials that can be digested from non-biodegradable materials that cannot be digested.
Therefore, claims 1-2 and 4-12 are rendered obvious by Choate in view of Oude Grotebevelsborg and Romero-Güiza and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Choate in view of Oude Grotebevelsborg. Applicant states that Choate already teaches a screening process that separates a fraction into unders and overs. Applicant states that, consequently, a skilled person would not consider modifying Choate by incorporating the press of Oude Grotebevelsborg because such a modification would be redundant in view of the teachings of Choate. Applicant states that Kinetic Concepts v. Smith and Nephew Inc. states that, when each device independently operates effectively, a person who was seeking to create a better device would have no reason to combine the features of both devices into a single device (remarks, page 5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as discussed above, Oude Grotebevelsborg teaches a method of separating waste by pressing. Because of the high pressure, the cell walls break and the organic material becomes more pasty and fluid. The material will be greatly reduced in size as it passes through the relatively small perforations, and the proportion of glass, sand, and plastics will decrease. As a result, it will be possible to digest the pressed-out material much more easily, completely, and rapidly. As such, Oude Grotebevelsborg teaches a means by which the separation of waste also results in cell lysis, allowing the improved digestion of the pressed-out material. This improvement is not redundant in view of the teachings of Choate, contrary to Applicant’s assertion.

Applicant states that Choate already teaches modifications to improve the separation, and so a skilled person would look to the teachings of Choate to modify the process of Choate and not to another teaching (remarks, page 5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that one of ordinary skill in the art would look to any relevant art in the field to modify the teachings of Choate and is not limited solely to the teachings of Choate. The Examiner further notes that, as discussed above, the teachings of Oude Grotebevelsborg indicate that the pressing process both separates the waste and lyses the cells in the waste, allowing for the improved digestion of the pressed-out material.

Applicant states that a person of skill in the art would not consider combining the teachings of Choate and Oude Grotebevelsborg in the manner required by claim 1. Applicant states that Choate teaches grinding the unders into a uniform biomass and that, in the Office action of 07/01/2021, the Examiner stated that the grinder is equivalent to pressing waste. Applicant states that, therefore, if a skilled person were to consider modifying Choate, they would incorporate the press of Oude Grotebevelsborg to replace the grinder of Choate, which would not result in the invention of claim 1 (remarks, pages 5-6). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the Office action of 07/01/2021 concerned a previous claim set in which a step of pressing waste was performed, and no further limitations of the pressing step were required by the claims. In such an instance, any step that involves the use of pressure, such as the grinding step of Choate, would indeed meet that limitation. However, the instant claims are different from the claims of 04/06/2021. Amended claim 1 now recites a step of pressing waste to separate the waste, which is distinct from a step of grinding.

Applicant states that the Examiner has not explained how modifying Choate to incorporate the press of Oude Grotebevelsborg is improved compared to the screening process of Choate (remarks, page 6). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as discussed above and in the previous Office action, the pressing separation of Oude Grotebevelsborg results in both the separation of waste and the lysis of the cells in the waste. Oude Grotebevelsborg teaches that, as a result of the pressing process, it will be possible to digest the pressed-out material much more easily, completely, and rapidly. As such, the Examiner does not agree with Applicant’s assertion that she has not disclosed how the press of Oude Grotebevelsborg is improved compared to the screening process of Choate. While Choate does not teach that the screening process that results in a fraction sent directly to the hydropulper and a fraction that requires further processing in the biomixer and screening in the process of digesting organic material from waste is performed using a pressing device, it would have been obvious to one of ordinary skill in the art to do so because Oude Grotebevelsborg teaches that using a press to separate organic material from waste for digestion results in the ability to digest the pressed-out material much more easily, completely, and rapidly. One of ordinary skill in the art would have a reasonable expectation that using the press of Oude Grotebevelsborg to separate the sorted waste of Choate into a fraction sent directly to the hydropulper and a fraction that is further processed through the biomixer and an additional screening step prior to digestion would successfully result in the improved digestion of the organic material. 

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/08/2022